Case 1:18-cv-09363-AJN Document 17 Filed 01/28/19 Page 1 of 2

Case 1:18-cv-09363-AJN Document16 Filed 01/24/19 Page 1 of 2

LL 22

   

U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L St. NW

 

United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square

New York, New York 10007

cee wc Washingten;:-2 =e
so oo *- Cwm
By ECF : ___ Jahary 24, 2019
The Honorable Alison J, Nathan ' ER |
i

 

 

ra a

Re: = NAACP Legal Defense & Edncational Fund, Inc, v. U.S. Dep’t of Justice, No. 18-cv-9363 (AJN)

Dear Judge Nathan:

Defendant hereby moves for a stay of all deadlines and the upcoming pre-trial conference in
the above-captioned case in light of the lapse of approptiations.

1. At the end of the day on December 21, 2018, the appropriations act that had been
funding the Department of Justice expired and appropriations to the Department lapsed. This lapse
affects the Department in its litigating capacity in this case, and also as the Defendant in this case.
The Department does not know when funding will be restored by Congress.

2. Absent an appropriation, Department of Justice attorneys and other furloughed
employees are prohibited from working, even on a voluntary basis, except in very limited
circumstances, including “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. § 1342,

3, Undersigned counsel for the Department of Justice therefore requests a stay of this
case until Congress has restored appropriations to the Department.

4. If this motion for a stay is granted, undersigned counsel will notify the Court as soon
as Congress has approptiated funds for the Department. The Government requests that, at that point,
all current deadlines for the parties be extended commensurate with the duration of the lapse in
appropriations and the pretrial conference be rescheduled.

5, Undersigned counsel has conferred with counsel for Plaintiff. Plaintiff does not
oppose vacating the February 8 pre-trial conference and other deadlines that occur prior to February
15,2019. However, instead of a stay, Plaintiff requests that the parties be required to file a Joint Status
Report updating the Court and proposing a schedule for further proceedings either within fourteen
days of the restoration of funding or by February 15, 2019, whichever occurs first. Plaintiff also
requests that the Court order Defendant to resume processing Plaintiffs FOIA request immediately
upon the restoration of appropriations.

Therefore, although we greatly regret any disruption caused to the Court and the other
litigants, the Government hereby moves for a stay of all deadlines until Department of Justice
attorneys are permitted to resume their usual civil litigation functions.

 
Case 1:18-cv-09363-AJN Document 17 Filed 01/28/19 Page 2 of 2

Case 1:18-cv-09363-AJN Document 16 Filed 01/24/19 Page 2 of 2

 

 

In light of the restoration of funding to the

Department of Justice, the request to stay all
deadlines and adjourn the initial pretrial conference is

denied as moot. SO ORDERED.

 

 

 

UNITED STATES DISTRICT JUDGE

CC: All Counsel of Record (by ECF)

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

MARCIA BERMAN
Assistant Branch Director

[s[ Rebecca M. Kopplin

REBECCA M. KOPPLIN

Trial Attorney (California Bar No. 313970)
United States Department of Justice

Civil Division, Federal Programs Branch
1100 L Street NW

Washington, D.C. 20005

Telephone: (202) 514-3953

Facsimile: (202) 616-8470

Email: Rebecca.M.Kopplin@usdo}.gov

Counsel for Defendant
